February 11, 1915. The opinion of the Court was delivered by
The defendant was convicted under an indictment charging him with being the father of a bastard child.
The prosecutrix and three other witnesses testified for the State.
The defendant did not testify, nor offer any testimony.
He appealed upon exceptions, which will be reported.
The first exception cannot be sustained, for the reason that it has not been made to appear that the discretion of his Honor, the presiding Judge, was erroneously exercised.
The second exception must be overruled, for the reason that the testimony tended to show the relations between the defendant and the mother of the child, and that he had the opportunity of being the child's father.
The third exception cannot be sustained, as there were facts and circumstances from which the inference could be drawn that the child was likely to become a burden to the county. *Page 47 
The fourth exception will not be considered, as it fails to specify in what particulars the charge therein quoted was erroneous.
The fifth exception cannot be sustained, for the reason that the prosecutrix did not occupy towards the defendant the relation of an accomplice.
Appeal dismissed.